Citation Nr: 1027758	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  02-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 
1977.

The issues currently on appeal come before the Board of Veterans' 
Appeals (Board) from May 2002 and April 2003 rating decisions by 
the Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  

In a December 2005 decision, the Board denied service connection 
for a lumbar spine disability.  The Board remanded, for the 
development of additional evidence, the claims for service 
connection for psychiatric disability and disabilities of the 
cervical spine and the left and right knees.  

In a June 2007 rating decision, the Board denied service 
connection for a left knee disability.  The Board again remanded, 
for further evidentiary development, the claims for service 
connection for psychiatric disability and disabilities of the 
cervical spine and right knee.  The Board is satisfied that there 
has been substantial compliance with the remand directives.  The 
Board will proceed with review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  There is no competent or credible evidence of a psychiatric 
disorder in service, nor evidence of a psychosis within one year 
following discharge from service. 

2.  Cervical spine stiffness and strain treated during service 
resolved prior to separation from service, without producing 
residual chronic disability.

3.  Degenerative joint disease and degenerative disc disease of 
the cervical spine manifested years after service, and are not 
related to neck symptoms noted during service.

4.  A right leg contusion treated during service resolved prior 
to separation from service, without producing residual chronic 
disability.

5.  Right knee arthritis manifested years after service, and is 
not related to the contusion or other events during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for establishing service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

3.  The criteria for establishing service connection for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
June 2001, October 2002, January 2005, March 2006, July 2007, and 
June 2009.  In those letters, the RO advised the Veteran what 
information and evidence was needed to substantiate a claim for 
service connection.  The RO informed the Veteran what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The RO also 
advised the Veteran how VA determines disability ratings and 
effective dates.  The case was last adjudicated in a March 2010 
supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, service personnel records, post 
service treatment records, Social Security Administration 
records, and VA examination reports.  In the Board's June 2007 
remand, the Board requested that more recent treatment records 
from Tideland Mental Health (TMH), and treatment records from any 
other sources that the Veteran identified should be requested.  
In a July 2007 letter, the VA Appeals Management Center asked the 
Veteran to sign a new release for records from TMH, and to 
identify any other treatment sources for which records were not 
yet assembled.  The Veteran did not return a signed release, did 
not identify any other treatment sources, and did not submit any 
more treatment records.  "The duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board's remand instructions have been substantially 
complied with to the extent possible.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
those claims on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


      Psychiatric Disorder

The Veteran essentially contends that he has psychiatric 
disability that began during service or is attributable to events 
during service.  

The Veteran's claims file contains service personnel records and 
service treatment records.  The service personnel records do not 
show any disciplinary actions nor any complaints regarding the 
Veteran's behavior or performance of duties.  In fact, an August 
1976 evaluation report revealed that the Veteran was superior to 
or ranked with the very best in almost all duty performance 
traits, and it was recommended that he be promoted ahead of his 
peers.  

The service treatment records are silent as to mental illness 
complaints, symptoms, or treatment.  The records contain reports 
of alcohol use and possible drug use.  In a record of treatment 
following a January 1976 jeep accident, a clinician noted that 
the Veteran had slurred speech, and that the Veteran reported 
drinking alcohol.  In March 1976, the Veteran was seen in sick 
call for possible use of methaqualone.  The Veteran denied using 
the substance, and stated that someone must have switched the 
bottles.  Examination revealed some ulceration of the nasal 
mucosa on the right side, but was otherwise negative.  The 
clinician stated that it was inconclusive as to whether the 
Veteran had used the substance, and that additional social 
evaluation and urinalysis would be necessary for a determination.  
In a September 1977 service separation examination, no 
psychiatric abnormalities were found.  In the notes section, the 
examiner indicated that medical records showed a history of 
alcohol-related incidents.  The examiner noted that there was no 
history of referral for treatment or other action with respect to 
such incidents.

When the Veteran filed a VA disability claim in December 1983, he 
only claimed service connection for an abdominal condition.  He 
underwent VA medical examination in May 1984 and noted several 
complaints, but did not reference any psychiatric symptoms, and 
none were noted on the general medical examination.  
In VA outpatient treatment in January 1984, the Veteran reported 
an episode of profuse perspiration and pain all over his back.  
The treating clinician observed 
that the Veteran appeared nervous, and listed impressions of 
hypertension and anxiety.  Records of VA treatment in February 
and March 1985 show that blunt trauma to the face in February 
1985 resulted in fracture of facial bones.  During his 
hospitalization at that time, there were no complaints or 
observations of psychiatric symptoms.  In 1986, the Veteran had 
VA outpatient treatment, noting a three month history of night 
sweats.  A clinician diagnosed peptic ulcer disease.

In a 1994 claim, the Veteran sought service connection and VA 
disability compensation for a nervous condition.  In 1994, the 
Veteran was admitted to Bellevue Hospital Center in New York, New 
York.  He reported a long history of substance abuse.  He related 
symptoms of depression, delusions, and hallucinations.  From 
Bellevue, the Veteran was transferred to a Manhattan Psychiatric 
Center (MPC) facility, where he received inpatient treatment from 
1994 to 1996.  During his MPC treatment, the Veteran reported 
that he started his drug habit during his military service in the 
1970s.  He attributed his current problems to frustrations he 
suffered in the service and to a police beating that he sustained 
after service.  Treating clinicians found that the Veteran did 
not have schizophrenia, and that his psychotic symptoms were 
attributable to his substance abuse.

Records from the United States Social Security Administration 
(SSA) reflect that the Veteran has received SSA disability 
effective from 1996.  The SSA disability determination lists a 
primary diagnosis of paranoid schizophrenia and other functional 
psychological disorders, and a secondary diagnosis of substance 
addiction disorder.  In November 1996, following release from 
private inpatient psychiatric treatment, the Veteran sought VA 
outpatient mental health treatment, including medication.

The Veteran had a VA mental health examination in March 1997.  
The examining psychologist indicated that the claims file was not 
available for review.  The Veteran reported that he had served in 
artillery units in the United States and in Germany.  He stated 
that after service he had worked in a variety of jobs, including 
as a farm worker, movie usher, and messenger.  He reported that 
in the early 1980s he began to use cocaine.  He related that 
during the 1980s he had some periods of unemployment and 
homelessness, and he received help from a mission.  He reported 
having been a mental health inpatient from about 1993 to 1996.  
He stated that he was treated for depression.  He indicated that 
he was not using drugs while he was an inpatient.  He reported 
that he continued in outpatient treatment for depression.

The Veteran stated that his depression was related to his 
experiences during service.  He reported that throughout his 
service non-commissioned officers treated him abusively, and that 
he felt harassed and humiliated.  He stated that he resisted 
using drugs during service, but that after service he took drugs, 
which he perceived as self-medicating his depression due to his 
feelings of humiliation during service.

The examiner found that the Veteran was oriented and coherent.  
The examiner did not observe evidence of depression or of 
cognitive disturbance.  The examiner indicated that the results 
of psychological testing were outside the range for a diagnosis 
of post-traumatic stress disorder (PTSD).  The examiner provided 
a diagnosis of chronic longstanding depression and dysthymia.  
The examiner stated, "The patient complains that this depression 
is associated with his military service, and there appears to be 
no reason from his story to assume that this is not so."

The Veteran received VA and private medical and mental health 
treatment in New York from 1996 to 2000.  Diagnoses listed in 
treatment records include history of schizophrenia and depressive 
disorder, as well as multiple physical disorders.

In August 1999, the Veteran had a mental health evaluation 
performed by a psychiatrist with Diagnostic Health Services in 
New York.  The Veteran reported that he had depression and panic 
attacks.  He indicated that he was under private treatment, with 
medication and monthly consultations.  He stated that he began 
having panic attacks in 1991, and had panic attacks every night.  
He reported a history of alcohol, marijuana, and cocaine 
dependence from 1973 to 1977.  He reported a history of inpatient 
treatment from 1991 to 1996, for depression and panic attacks.  
The Veteran reported that he had last worked in 1989, as a 
salesperson, and that he had stopped working because of arthritis 
and depression.  The examiner noted an anxious and depressed 
mood, without evidence of psychotic symptomatology.  The examiner 
provided diagnoses of panic disorder and dysthymic disorder.  The 
examiner indicated that alcohol dependence and polysubstance 
dependence were both in sustained full remission.

In 2000, the Veteran moved to North Carolina to be near his 
family.  He established private and VA medical and mental health 
treatment in that state.  Treating clinicians at the private 
Tideland Mental Health Center in Washington, North Carolina, 
listed the Veteran's diagnosis as paranoid schizophrenia.

In a May 2000 VA mental health consultation, he reported that he 
began having auditory hallucinations while he was in service.  
He stated that he engaged in polysubstance abuse for about 
fifteen years, and that he sought mental health treatment 
beginning in about 1991.  He stated that his psychotic symptoms 
were controlled on medication.  He indicated that he heard 
voices, but that he could ignore them.  He also related a history 
of depressive and anxiety symptoms that were well controlled on 
medication.  Treatment notes from 2001 reflect the Veteran's 
report that he was on disability due to schizophrenia.  He stated 
that his schizophrenia was under control.  He indicated that he 
had visual and auditory hallucinations when he was stressed or 
when he watched a scary movie.  He related having depressive 
symptoms and panic attacks.  In a July 2001 mental health 
consultation, the Veteran related a history of psychosis and of 
polysubstance abuse, in remission.  He reported that he continued 
on psychiatric medications.  He stated that he did not sleep well 
due to nightmares related to his military service.  He reported 
that he had auditory and visual hallucinations.  The clinician 
listed a diagnosis of schizophrenia by history.

In an October 2002 statement, the Veteran wrote that his 
depression began before he was discharged from service, but that 
he did not recognize it as depression at that time.  He stated 
that he had panic attacks and was diagnosed with paranoid 
schizophrenia.

Records of VA outpatient treatment from 2002 to 2006 reflect an 
ongoing diagnosis of depressive disorder, and ongoing psychiatric 
medications.  It was noted that the Veteran was followed at 
Tideland Mental Health for his depression.

In November 2009, a VA psychiatrist reviewed the Veteran's claims 
file and examined the Veteran.  The Veteran reported a history of 
paranoia, auditory hallucinations, and visual hallucinations.  He 
indicated that these symptoms were well controlled through 
medication, but still were present to a lesser degree.  The 
Veteran stated that during service he had episodes of fear, 
worry, and night sweats, and that he continued to have similar 
episodes after service and through the present.  The examiner 
listed diagnoses of a psychotic disorder, panic disorder, and 
cocaine and alcohol abuse in full remission.  The examiner noted 
that the Veteran's reported panic attacks in service were known 
only through the Veteran's self report.  The examiner also noted 
that the Veteran's drug dependence could present with similar 
symptoms.  The examiner provided the opinion that it is at least 
as likely as not that the Veteran's current panic disorder 
symptoms are related to his military service.  With respect to 
the Veteran's psychotic disorder, the examiner noted that there 
was no evidence during service of psychotic symptoms.  The 
examiner commented that psychotic symptoms during service would 
have been more likely to come to the attention of others.  The 
examiner also noted that the Veteran's subsequent drug dependence 
was a complicating factor.  The examiner expressed the opinion 
that it is less likely than not that the Veteran's psychotic 
disorder is related to his service.

While the Veteran has variously reported that he suffered from 
panic attacks, anxiety, depression, and/or hallucinations in 
service, the Board finds such contentions are not credible when 
considered in conjunction with the record as a whole.  As noted 
above, there were no complaints, treatment, or findings of any 
psychiatric symptoms during service, although the Veteran did 
report several unrelated problems.  The psychiatric evaluation on 
his separation examination was normal.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of 
contemporaneous medical records may be a fact that the Board can 
consider and weigh against a veteran's lay evidence).  Further, 
on his original application for service connection in 1983, his 
only complaint was an abdominal condition.  Likewise, the VA 
general medical examination in 1984 revealed no complaints or 
findings of any psychiatric disorder or symptoms, although the 
Veteran did report various other symptoms unrelated to his 
claimed abdominal condition. 

In addition, in a 1997 VA examination, the Veteran reported that 
he began using drugs after service to self medicate his 
depression.  However, he reported to other medical providers that 
he began abusing drugs during service.  Such inconsistent 
statements reflect that the Veteran's recall, or veracity, is not 
reliable.  See Buchanan, 451 F.3d at 1337 (Board can consider 
bias in lay evidence and conflicting statements of the veteran in 
weighing credibility).

Further, the Veteran has reported that his noncommissioned 
officers treated him abusively in service and that he felt 
harassed and humiliated.  However, his service personnel records 
tend to contradict such, as his platoon sergeant and platoon 
leader rated him superior in almost all duty performance traits, 
including his personal behavior, ability to work with others, 
leadership qualities, and carrying out orders without 
supervision.  While the Veteran has reported to the VA examiner 
that he suffered from panic symptoms during service, including 
night sweats, an August 1999 private mental health evaluation 
noted the Veteran reporting that panic attacks began in 1991.  A 
VA outpatient record in April 1986 noted the Veteran reported 
only a three month history of night sweats.  Finally, the Veteran 
has a long history of significant substance abuse to include 
cocaine, and some clinicians have linked his psychosis to such 
abuse.  Such raises a question as to the reliability of the 
Veteran's recollection of his time in service, when such 
recollections are occurring at least 20 years after service.  
Moreover, the first mention of his having problems in the 
military resulting in his substance abuse were made 
contemporaneous in time to the 1994 claim for VA benefits.  

In summary, the Veteran's contentions concerning symptoms or 
events in service are not supported by the contemporaneous 
service treatment records or service personnel records.  In 
addition, his statements are inconsistent with others he made 
during the course of the appeal, and his significant substance 
abuse raise a question as to the reliability of his 
recollections.  In light of the above, the Board concludes that 
the Veteran's contentions are simply not credible.  See Buchanan, 
451 F.3d at 1337 (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").

In this case, the evidence reflects the Veteran reporting to 
clinicians that his mental disorder began in service or is 
related to service.  The Court has held that bare transcription 
of lay history unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, any records reflecting such 
a report is not probative. 

In addition, as noted above, the Board has determined that the 
Veteran's contentions concerning the events and symptoms 
experienced in service are not credible.  Thus, any medical 
opinion based on such contentions has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an 
opinion based upon an inaccurate factual premise has no probative 
value").

The Board acknowledges that the 2009 VA examiner determined that 
while the Veteran's psychosis was not likely related to service, 
that it was as likely as not that the Veteran's panic disorder is 
related to service.  However, the examiner qualified that his 
opinion was based "strictly on the [V]eteran's self report" and 
that he has a history of drug dependence which could present with 
similar symptoms as the Veteran reported occurred during service.  
Since the Board has determined that the Veteran's "self report" 
is not reliable, the VA examiner's opinion as to the relationship 
between the Veteran's panic disorder and service has no probative 
value.  Likewise, the 1997 VA examiner accepted the Veteran's 
self report of symptoms of depression in service in rendering a 
favorable opinion.  As such, no probative weight is assigned to 
that opinion either. 
  
In summary, there is no competent and credible evidence of a 
psychiatric disorder in service or for many years thereafter, and 
the preponderance of the competent and probative evidence is 
against the claim for service connection for a psychiatric 
disorder. 

      Cervical Spine Disability

The Veteran reports that he has chronic cervical spine pain.  He 
attributes the current problem to injury during service.   

The Veteran's service personnel records show that he worked with 
tanks as a tank driver and armor crewman.  He was assigned to 
locations in Germany and the United States.  During service, in 
April 1975, the Veteran sought medical treatment for stiffness in 
his neck and ankle swelling.  He indicated that his neck had been 
stiff for a week, and that he could touch his chin to his chest, 
but with difficulty.  He did not report any history of a neck 
injury.  The treating clinician noted that movements of the 
Veteran's neck were all restricted by pain, and that pain was 
worse with rotation to the right.  Treatment notes from January 
1976 reflect that the Veteran was in a jeep accident.  He was 
thought to have a neck injury.  He was placed on a back board and 
was brought to the Army clinic.  On examination, neurological 
function was intact.  On x-rays, the cervical spine was within 
normal limits.  The treating clinician's impression was 
musculoskeletal strain.  In a September 1977 service separation 
examination, no cervical spine problems were noted.

After service, in 1983, the Veteran submitted a claim for service 
connection for an abdominal condition.  When he had a VA 
examination in 1984 to develop that claim, he reported other 
conditions but did not report neck complaints.  The examination 
addressed the condition of his lower back and noted there was no 
orthopedic disability.  In a September 1984 rating decision, 
the RO denied service connection for low back disability.

In claims submitted in July 1994 and January 1997, the Veteran 
sought service connection for a back disability.  In VA 
outpatient treatment in February 1997, the Veteran sought 
treatment for low back pain, and also reported having neck pain.  
Cervical spine x-rays showed degenerative changes.  Physical 
therapy in 1997 addressed both low back and neck pain.

On VA examination in March 1997, the Veteran reported having 
sustained back trauma in a fall during service.  He reported 
having ongoing chronic low back pain.  The examiner found that 
the Veteran had normal ranges of motion of his back, with 
evidence of moderate pain on motion.  Spine x-rays showed 
degenerative joint disease in the cervical spine and in the 
lumbosacral spine.

In VA outpatient treatment in July 1999, the Veteran reported 
pain in his neck radiating into his left upper extremity.  
Cervical spine x-rays showed degenerative joint disease.  The 
Veteran underwent physical therapy to address the neck pain.  
In an October 1999 treatment record, a clinician noted that 
degenerative disc disease of the Veteran's cervical spine was a 
service-connected injury from Vietnam.

VA outpatient treatment notes from February and March 2001 
reflect that the Veteran had pain from severe osteoarthritis of 
the neck.  Cervical spine x-rays taken in July 2001 showed disc 
space loss and degenerative disc disease at several levels.  In 
September 2001, the Veteran reported chronic bilateral arm pain 
and intermittent bilateral hand numbness.  Electromyography 
showed normal results, without evidence of cervical radiculopathy 
or carpal tunnel syndrome.

On VA medical examination in March 2003, the Veteran reported 
that during service in 1975 his feet were run over by a tank.  He 
reported that problems with his feet and back began then, and 
that over time he developed pain all over his body, including in 
his neck.  The examination primarily addressed the condition of 
the Veteran's ankles.  In an April 2003 rating decision, the RO 
denied reopening of a claim for service connection for cervical 
spine disability.  In VA outpatient treatment in December 2003, 
the Veteran reported worsening pain in his neck.  

In June 2007, the Board remanded the cervical spine claim for 
additional development, including a VA examination with file 
review and an opinion as to the likelihood that current 
disability is related to events in service.  The Veteran had a VA 
medical examination of the joints in September 2009.  The 
examiner reported having reviewed the Veteran's claims file.  The 
Veteran reported that he had injured both his neck and his right 
knee during service when he fell off of a tank.  He indicated 
that he had neck pain intermittently during the remainder of his 
service, and after service.  He stated that his neck began to be 
a consistently intermittent issue in 1983.  He reported having 
progressive neck pain since then.  He stated that he used pain 
medication and wore a soft collar brace every one to two days.  
He indicated that he had radiating pain, numbness, and 
paresthesias in the upper arms and forearms.  

The examiner noted tenderness, spasm, guarding, and weakness in 
the cervical paraspinal muscles.  There was some limitation of 
motion and pain on motion of the cervical spine.  Cervical spine 
x-rays showed degenerative disc disease.  The examiner noted the 
service treatment record showing treatment of musculoskeletal 
treatment of the neck associated with a motor vehicle accident in 
1976.  The examiner noted that no neck pain was reported in the 
service separation examination.  The examiner noted that the 
Veteran did not report neck issues during a 1984 VA medical 
examination.  The examiner found that the examination and the 
claims file provided insufficient information to determine, 
without resorting to mere speculation, that the current 
degenerative disc disease of the cervical spine was secondary to 
the Veteran's military service.

The Veteran's service treatment records show treatment for neck 
stiffness, without history of injury, on one occasion in 1975, 
and for neck strain following a jeep accident in 1976.  Since 
service, the Veteran has attributed neck and other disorders to a 
tank accident during service.  The service treatment records are 
silent as to any tank accident.  In any case, the service 
treatment records do not show further neck treatment after the 
treatment for the 1976 jeep accident.  The service treatment 
records do not show any neck symptoms at the time of separation 
from service.  A few years after service, in the 1980s, the 
Veteran reported low back pain and did not report neck pain.  It 
was not until 1997, twenty years after service, that the Veteran 
reported neck pain.

The 1999 VA clinician's note that the Veteran's cervical spine 
disorder was from service-connected injury is merely a 
restatement of history provided by the Veteran, without analysis.  
The clinician indicated that the Veteran sustained injury in 
Vietnam; but the Veteran did not serve in Vietnam.  As mere 
restatement of the Veteran's account, the clinician's statement 
does not add support to the claim.  See LeShore, 8 Vet. App. 406 
(a bare transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence).  

The Veteran has also provided inconsistent information regarding 
his claimed neck injury.  In service, he reported neck pain with 
no history of trauma.  He also complained of neck pain following 
a jeep accident in 1976.   In March 2003, he attributed low back 
and foot disorders to having his feet run over by a tank, but 
noted that over time he developed pain all over his body, 
including in his neck.  To the 2009 VA examiner, the Veteran 
reported that he had injured both his neck and his right knee 
during service when he fell off of a tank.  He reported having 
intermittent pain in his neck during the remainder of service and 
after service until 1983, when his neck began to be a consistent 
problem, with progressive problems since then.  However, the 
Board notes that treatment records from the 1980's do not reflect 
a chronic neck disorder.  The first finding of such is in 1997, 
more than 20 years after his discharge from service.  Thus, the 
Board finds that the Veteran's contentions of continuous symptoms 
are not supported by the service treatment records or the post 
service treatment records more contemporaneous to service.  His 
contentions are therefore, not credible.  See Buchanan, supra.

Moreover, medical evidence is still required to demonstrate a 
relationship between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where a 
lay person's observations would be competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999).  The diagnosis and 
etiology of cervical spine disorders are matters which require 
medical testing and expertise to determine.  As a lay person, the 
Veteran is not competent to opine on such matters.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).   

The clinician who examined the Veteran and reviewed the claims 
file in 2009 could not find that the evidence supported a link 
between the current cervical spine disorder and service.  
Considering the normal findings at separation from service, and 
the passage of many years before the post-service complaints of 
neck symptoms, the preponderance of the evidence is against the 
claim for service connection for the cervical spine disability.


      Right Knee Disability

The Veteran claims that he sustained right knee injury during 
service, and that he has chronic right knee disability.  During 
service, in September 1976, the Veteran went to the Army clinic 
after his right leg was stepped on in a football game.  The 
treating clinician observed no swelling or discoloration.  The 
ranges of motion of the knee were intact, although there was pain 
with active flexion and extension.  Right knee x-rays showed no 
fracture.  McMurray's and drawer signs were negative.  The 
clinician's impression was contusion.  The Veteran was placed on 
a limited duty profile for seven days.  In the September 1977 
service separation examination, no knee problems were noted.

In claims submitted in July 1994 and January 1997, the Veteran 
sought service connection for arthritis of the right knees.  
Records of private mental health treatment in 1996 reflect the 
Veteran's report of arthritis in his knees.  On VA examination in 
March 1997, the Veteran reported having bilateral knee pain that 
began during his service in the 1970s.  He indicated that he used 
an assistive device when walking, and could walk only a few 
blocks before his knees became painful.  On examination, the 
knees had some tenderness on palpation and with range of motion.  
The range of motion of each knee was from 0 to 100 degrees.  Both 
knees had mild varus deformity.  X-rays showed degenerative joint 
disease in the left knee, and probable early degenerative joint 
disease in the right knee.  In an April 1997 rating decision, the 
RO denied service connection for bilateral knee disabilities.

VA outpatient treatment notes from 1997 to 2006 show ongoing 
treatment for bilateral knee arthritis, with pain.  Physical 
therapy in 1997 addressed bilateral knee arthritis as well as 
problems in other areas.  From 1999 forward, the Veteran has worn 
knee braces.   In November 2002, the Veteran reported that he had 
continued to have pain in multiple joints, including both knees, 
since being run over by a tank in service in 1974.

In June 2007, the Board remanded the right knee claim for 
additional development, including a VA examination with file 
review and an opinion as to the likelihood that current 
disability is related to events in service.  As noted above, in 
the report of the VA medical examination of the Veteran's joints 
in September 2009, the examiner noted having reviewed the 
Veteran's claims file.  The Veteran reported that during service 
in 1975 he fell off of a tank and injured his right knee.  He 
stated that he had progressive pain in his right knee.  He 
related that the knee was weak and gave way.

The examiner found that the Veteran had an antalgic gait.  The 
right knee had crepitation, and had bumps consistent with Osgood-
Schlatter's disease.  There was no evidence of instability on 
examination.  The range of motion of the right knee was from 0 to 
120 degrees, with pain from 115 to 120 degrees.  Right knee x-
rays showed osteoarthritis, with mild cartilage loss.  The 
examiner's diagnosis was right knee osteoarthritis.

The examiner noted the 1976 service treatment record of treatment 
for a right leg contusion from being stepped on in a football 
game.  The examiner also noted that the 1977 service separation 
examination did not show any ongoing right knee disorder.  The 
examiner noted that the Veteran did not report arthritis in his 
knees until 1997.  The examiner stated that the examination and 
the records in the claims file provided insufficient information 
to determine, without resort to mere speculation, whether the 
Veteran's right knee disorder was secondary to service.

The Veteran has provided inconsistent information regarding his 
claimed right knee injury.  In service, he reported right leg 
pain after being stepped on in a football game.  In March 2003, 
he attributed low back and foot disorders to having his feet run 
over by a tank, but noted that over time he developed pain all 
over his body.  To the 2009 VA examiner, the Veteran reported 
that he had injured his right knee during service when he fell 
off of a tank.  To the extent the Veteran contends he has 
suffered from right knee pain since service, treatment records 
from the 1980's do not reflect a chronic right knee disorder.  
The first finding of such is in 1997, more than 20 years after 
his discharge from service.  Thus, the Board finds that the 
Veteran's contentions of continuous symptoms are not supported by 
the service treatment records or the post service treatment 
records more contemporaneous to service.  His contentions are 
therefore, not credible.  See Buchanan, supra.

Moreover, as noted above, medical evidence is still required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  
Clyburn, 12 Vet. App. at 301-302.  The diagnosis and etiology of 
right knee disorders are matters which require medical testing 
and expertise to determine.  As a lay person, the Veteran is not 
competent to opine on such matters.  See Jandreau, 492 F.3d at 
1376-77 (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this case, there is no 
competent medical opinion linking his right knee disorder to 
service. 

The Veteran was treated during service in 1976 for a right leg 
injury from a football game.  The knee had painful movement at 
the time, but the Veteran did not seek follow-up treatment, and 
no knee problems were noted when he was separated from service a 
year later.  It was not until the mid 1990s, more than fifteen 
years after service, that the Veteran reported post-service knee 
problems.  From the late 1990s forward, arthritis in the 
Veteran's right knee has been diagnosed.  No medical opinion 
supports a connection between the contusion treated in service 
and the arthritis found years after service.  The preponderance 
of the evidence is against service connection for the current 
arthritis disability.

	Other Considerations

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder is 
denied.

Entitlement to service connection for cervical spine disability 
is denied.

Entitlement to service connection for right knee disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


